Citation Nr: 1202398	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-47 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R.   § 4.30 based on a January 2009 private surgery necessitating a period of convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to January 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  

In his substantive appeal, the Veteran appeared to be seeking to reopen a claim for service connection for his herniated disc disability.  A review of the Virtual VA paperless claims processing system (Virtual VA) showed that the RO adjudicated this claim and denied it in a January 2011 rating decision.


FINDINGS OF FACT

1.  Service connection was denied for herniated disc disease, L4 and L5 back condition (inclusive of lumbosacral disc condition) in a September 2006 rating decision.  The Veteran was notified of his procedural and appellate rights in an October 2006 letter, but did not initiate an appeal. 

2.  The Veteran's January 2009 private surgery and subsequent period of convalescence was due to his nonservice-connected herniated disc disease and was unrelated to a service-connected disability. 
  

CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on a January 2009 private surgery necessitating a period of convalescence have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.30, 20.1100, 20.1104 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2009 letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran in March 2009, which was prior to the April 2009 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes private and VA treatment records.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran contends that he is entitled to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on a January 2009 private surgery necessitating a period of convalescence.  A total disability evaluation will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30. 

In a September 2006 rating decision, the RO granted service connection for status post low back strain with right radiculopathy, but denied service connection for herniated disc disease, L4 and L5 back condition (inclusive of lumbosacral disc condition).  The Veteran was notified of this decision and of his procedural and appellate rights in an October 2006 letter.  However, he did not initiate an appeal from this decision.  Thus, this decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103. 

In February 2009, the Veteran filed a claim for a temporary total disability rating for a period of convalescence after a January 2009 surgery performed at Wellmont Holston Valley Medical Center.  An operative report showed that hemilaminotomy, foraminotomy, and discectomy of the L4 and L5 level on the right was performed due to a chronic herniated disc at L4 and L5 on the right with nerve root compression.  The claims file includes a February 2009 note from the Veteran's private doctor who performed the surgery, which provided that the Veteran could return to work on March 2, 2009.  However, a March 2009 postoperative follow up treatment record showed that the Veteran was not ready to return to full duty.  

After reviewing the evidence of record, the Board must conclude that although the Veteran did have back surgery necessitating a period of convalescence, this surgery was due to his nonservice-connected herniated disc disease, L4 and L5 back condition (inclusive of lumbosacral disc condition).  As discussed above, service connection for herniated disc disease, L4 and L5 back condition (inclusive of lumbosacral disc condition) was denied by the RO in a September 2006 decision, which became final.  A claim of clear and unmistakable error in this decision has not been made.  Private treatment records and the operative report clearly showed that the surgery was performed to correct the herniated disc at L4 and L5.  As the evidence of record shows that the surgery was performed on a nonservice-connected disability, a temporary total disability rating cannot be granted.  Temporary total disability ratings under 38 C.F.R. § 4.30 are only available for surgery or other qualifying treatment for service-connected disabilities.  

In conclusion, the Veteran's claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on a January 2009 private surgery necessitating a period of convalescence must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on a January 2009 private surgery necessitating a period of convalescence is not warranted.  The appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


